Weinstein, J.
(concurring in part and dissenting in part). It is my position that the trial court erroneously extended the holding of the Court of Appeals in O’Brien v O’Brien (66 NY2d 576, on remittitur 124 AD2d 575) to the facts of this case in order to encompass both the plaintiff wife’s teacher’s certification and the Master’s degree in Science in Reading which she acquired from C.W. Post College in 1977. As per my view of the O’Brien decision, a professional license may be found to constitute marital property subject to equitable distribution under appropriate conditions. Those conditions, which include acquisition of the license during the parties’ marriage and direct or indirect contributions by the non-title-holding spouse, do not prevail in the instant case. Nor is a professional license in the sense contemplated by the Court of Appeals in O’Brien, i.e., a medical degree with its attendant enhanced earning capacity, at issue here. Accordingly, the extension of O’Brien to the instant scenario is unsupportable.
In the course of the O’Brien decision, the Court of Appeals stated the following: "The words mean exactly what they say: that an interest in a profession or professional career potential is marital property which may be represented by direct or indirect contributions of the non-title-holding spouse, including financial contributions and nonfinancial contributions made by caring for the home and family” (O’Brien v O’Brien, supra, 66 NY2d, at 584). The Court of Appeals clearly did not intend to classify every educational achievement obtained by one of the spouses of the failed marriage as property to which the other spouse might assert a claim on the ground that the other spouse contributed in some way to the educational attainment at issue and thereby contributed to the "profession or professional career potential” of the recipient spouse. In the language of the Court of Appeals, "[t]he Legislature has decided, by its explicit reference in the statute to the contributions of one spouse to the other’s profession or career (see, Domestic Relations Law § 236 [B] [5] [d] [6], [9]; [e]), that these contributions represent investments in the economic partnership of the marriage and that the product of the parties’ joint efforts, the professional license, should be considered marital property” (O’Brien v O’Brien, supra, at 585-586). Unlike the situation in O’Brien in which the defendant wife worked continuously during the marriage and contributed all of her earnings to the couple’s joint effort, to the extent of sacrificing her own educational and career opportunities and traveling with her husband to Mexico for SVz years while he attended *365medical school there (O’Brien v O’Brien, supra, at 585), the defendant in the instant case made no such vital contribution. The record reveals that he worked for a time in Arkansas and, subsequent to a period of unemployment, obtained a job with the United States Postal Service in Washington, D.C. While employed by the Postal Service, the defendant resided away from the family for a five-year interval. With the exception of occasions on which he visited home for the weekend, the defendant left the entire burden of caring for the children and maintaining the household to the plaintiff (cf., Capasso v Capasso, 119 AD2d 268, 274). Moreover, although the plaintiff’s permanent certification as a teacher was obtained approximately two weeks after the parties’ marriage ceremony, the educational prerequisites leading up to it were completed prior to the marriage. It cannot be gainsaid that the equities clearly favor the plaintiff wife in the instant case.
Domestic Relations Law § 236 (B) (5) (d) (6) directs courts, in determining an equitable disposition of property, to consider a spouse’s "direct or indirect contribution made to the acquisition of such marital property by the party not having title, including joint efforts or expenditures and contributions and services as a spouse, parent, wage earner and homemaker, and to the career or career potential of the other party”. Included in such "direct or indirect contribution[s]” are not only the spouse’s own career sacrifices, but also his or her contributions in terms of income, the assumption of household responsibilities, the deprivation of marital assets which might otherwise have been acquired (O’Brien v O’Brien, supra) and emotional and moral support provided to the other spouse (Price v Price, 69 NY2d 8, 14). The record in the instant case provides no basis for concluding that the defendant has made any substantial contributions with regard to any of the aforementioned factors.
Readily distinguishable is this court’s holding that a husband’s enhanced earning capacity emanating from his registration as a physician’s assistant constituted marital property subject to equitable distribution (Morimando v Morimando, — AD2d — [decided herewith]). In Morimando, the defendant wife was the sole wage earner while the plaintiff was enrolled full time in the physician’s assistant program at the State University of New York at Stony Brook. Moreover, the record therein was replete with illustrations of economic and social sacrifices endured by the defendant on account of the plaintiff’s schooling.
*366Given the fact that the educational prerequisites leading up to the plaintiffs permanent teacher’s certificate were completed prior to the parties’ marriage and absent any illustrations of economic and social sacrifices endured by the defendant in the instant case, I concur with the majority to the extent of concluding that the trial court erroneously labeled the plaintiff wife’s teacher’s certification marital property.
As the plaintiff has aptly noted, the defendant’s motion papers did not include a request that the plaintiffs Master’s degree as such be considered marital property subject to equitable distribution. The defendant was apparently under the mistaken belief that the teacher’s certification was not obtained until 1977 when the plaintiff obtained her Master’s degree. Consequently, the notice of motion merely demanded, with respect to this issue, an order "determining that the teaching license acquired by the plaintiff Kathleen A. McGowan is marital property subject to equitable distribution”. Accordingly, the order of the trial court effectively exceeded the scope of the defendant’s demand. I note, in any event, that contrary to the conclusion reached by the majority, I am of the view that an academic degree, unlike a professional license, is not property susceptible of distribution pursuant to Domestic Relations Law § 236 (B) (Conner v Conner, 97 AD2d 88; Cronin v Cronin, 131 Misc 2d 879). Rather, I find nothing in O’Brien which overrules the Conner court’s holding that "we may not indulge in the fiction that an academic degree can be evaluated as reified marital property” (Conner v Conner, supra, at 102). I note furthermore that I have no quarrel with the majority’s categorization of the main theme of the O’Brien decision in the following terms: "that a professional degree may constitute a marital asset because it reflects the enhancement of the future earning potential obtained by one spouse as a result of years of education completed only with the assistance and support of the other spouse” (majority opn, at 358). While the plaintiff wife’s acquisition of a Master’s degree may well result in the enhancement of her future earning potential, it can hardly be said that her education was completed only with the assistance and support of the other spouse. Accordingly, the plaintiffs Master’s degree did not constitute marital property within the meaning of O’Brien.
In conclusion, I vote to reverse the order under review insofar as appealed from, and to deny that branch of the defendant’s motion which was to determine that a teaching certificate constitutes marital property, and to delete the *367provision determining that the plaintiffs Master’s degree constitutes marital property subject to equitable distribution.
Rubin and Hooper, JJ., concur with Bracken, J. P.; Weinstein, J., concurs in part and dissents in part in an opinion.
Ordered that the order is modified by deleting the provision thereof granting that branch of the defendant’s motion which was to determine that the plaintiffs teaching certificate constituted marital property and substituting therefor a provision denying that branch of the motion; as so modified, the order is affirmed insofar as appealed from, without costs or disbursements.